NO. 07-07-0194-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                    JUNE 7, 2007

                         ______________________________


                          JAMES ALLEN FOX, APPELLANT

                                          V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

              FROM THE 50TH DISTRICT COURT OF KING COUNTY;

     NO. 2006-232B; HONORABLE WILLIAM “BILL” HAWKINS HEATLY, JUDGE

                        _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                              MEMORANDUM OPINION


      Pending before this Court is Appellant James Allen Fox’s Motion to Dismiss Appeal

by which he requests that his notice of appeal be withdrawn. As required by Rule 42.2(a)

of the Texas Rules of Appellate Procedure, the motion is signed by Appellant and his

attorney. No decision of this Court having been delivered, the motion is granted and the
appeal is dismissed. No motion for rehearing will be entertained and our mandate will

issue forthwith.


       Accordingly, the appeal is dismissed.


                                               Patrick A. Pirtle
                                                   Justice



Do not publish.




                                           2